Citation Nr: 0108280	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-12 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from August 1967 to May 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran requested and was 
scheduled to appear before a Member of the Board at a hearing 
in Washington, D.C.  However, the veteran failed to report 
for the hearing.


REMAND

For VA purposes, a mentally incompetent person is one who 
because of injury or disease lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 U.S.C.A. § 3.353(a) (2000).  
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d) 
(2000); see also 38 C.F.R. § 3.102 (2000).  A medical opinion 
is required for the rating agency to make a determination of 
incompetency.  Unless the medical evidence is clear, 
convincing and leaves no doubt as to the person's 
incompetency, the rating agency will not made a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c) (2000).  Determinations as to incompetency should be 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetency. 

Upon review, the Board observes that, at a May 1999 VA 
examination, the examiner stated that a mental status 
examination could not be performed, but determined that the 
veteran was incompetent to handle his affairs as a result of 
his chronic psychotic disorder and use of alcohol and 
marijuana.  It was noted that the veteran was an inpatient at 
a VA facility at the time of this examination.  However, a 
hospital discharge summary for this period is not of record.  
Additionally, there were no other VA medical records from 
1998 to present in the claims folder; however, the 
examination indicated that the veteran was followed by the VA 
facility.  Moreover, the veteran has requested another VA 
examination.  Thus, as all the relevant medical records are 
not of record, it does not appear that the examiner was able 
to perform a complete review of the veteran's claims files 
prior to rendering his opinion on the veteran's competency. 

Furthermore, the Board notes that the veteran has not 
recently been afforded a field investigation to assess his 
social, economic and industrial adjustment.  See 38 C.F.R. § 
3.353(b) (2000) (where the veteran is rated incompetent, the 
Veterans Services Officer of jurisdiction will develop 
information as to the veteran's social, economic and 
industrial adjustment, and will refer any resulting evidence 
indicating that the veteran may be capable of administering 
the funds payable without limitation to the rating agency).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess additional records pertinent to 
his claim.  After obtaining any necessary 
releases, the RO should attempt to obtain 
a copy of all records identified by the 
veteran from 1997 to present, to include 
hospitalization reports, which have not 
been previously obtained.

2.  The RO should request the Veterans 
Services Officer of jurisdiction develop 
information concerning the veteran's 
social, economic and industrial 
adjustment.  In particular, a field 
investigation should be conducted for the 
purpose of determining whether the 
veteran is competent to handle his funds.  
The investigator should elicit 
appropriate information in order to 
ascertain the impact of the veteran's 
psychiatric disability and any substance 
abuse on his social, economic and 
industrial adjustment.  The investigator 
should set forth all findings and 
conclusions in detail, and the rationale 
for all opinions expressed should be 
provided.  The report must be typed.

3.  The RO should afford the veteran the 
appropriate VA medical examinations to 
determine competency to include a 
complete mental status evaluation.  The 
claims folder should be made available to 
the examiner for review before the 
examination(s).  All tests deemed 
necessary by the examiner are to be 
performed.  If the RO is unable to 
perform a mental status examination, the 
RO should explain the reasons and bases 
for such.  

4.  After examining the veteran, the 
examiner should render an opinion as to 
whether the veteran has the mental 
capacity to contract or to manage his 
affairs, including the disbursement of 
funds without limitation.
The examiner should cite the objective 
medical findings leading to his 
conclusions.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the condition(s) at issue, such 
testing or examination is to be 
accomplished.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


